Citation Nr: 0842476	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder, not otherwise specified, to include as secondary to 
service-connected diabetes mellitus.  

2.  Entitlement to service connection for loss of use of a 
creative organ, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for atherosclerotic heart disease, coronary artery disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from August and September 2005 rating decisions.  In the 
August 2005 rating decision, the RO, inter alia, denied 
service connection for depressive disorder, not otherwise 
specified (claimed as post-traumatic stress disorder (PTSD)), 
peripheral neuropathy of the lower extremities, and 
peripheral neuropathy of the upper extremities.  

In the September 2005 rating decision, the RO granted service 
connection for atherosclerotic heart disease, coronary artery 
disease, and assigned an initial 10 percent rating, effective 
February 11, 2005, and denied service connection for loss of 
use of a creative organ.  

In September 2005, the veteran filed a notice of disagreement 
(NOD) with the denials of service connection for peripheral 
neuropathy of the lower and upper extremities as well as the 
denial of service connection for PTSD.  A statement of the 
case (SOC) regarding these claims was issued in April 2006.  
In October 2005, the veteran filed a NOD with the initial 
rating assigned for his service-connected atherosclerotic 
heart disease, coronary artery disease, and the denial of 
service connection for loss of use of a creative organ.  A 
SOC regarding these claims was issued in March 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2006.

In August 2006, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  

In a February 2007 rating decision, the RO granted service 
connection for peripheral neuropathy of the lower and upper 
extremities.  This decision constitutes a full grant of the 
benefits sought in regard to these claims.  

The Board's decision denying service connection for loss of 
use of a creative organ is set forth below.  The claims for 
service connection for depressive disorder, not otherwise 
specified, and an initial rating in excess of 10 percent for 
atherosclerotic heart disease, coronary artery disease, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim decided herein have accomplished.  

2.  There is no competent medical evidence that the veteran 
has current loss of use of a creative organ.  


CONCLUSION OF LAW

The criteria for service connection for loss of use of a 
creative organ, to include as secondary to service-connected 
diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for loss of use of a creative organ, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The September 
2005 RO rating decision reflects the initial adjudication of 
the claim after issuance of the June 2005 letter.  A March 
2006 letter provided the veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
veteran to respond, the February 2007 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board notes that the RO did not furnish the veteran a 
VCAA letter regarding the information and evidence necessary 
to substantiate a claim for service connection for loss of 
use of a creative organ on a secondary basis.  However, the 
RO did include the text of 38 C.F.R. § 3.310, the applicable 
regulation, in the March 2006 SOC.  Moreover, the record 
demonstrates an awareness on the part of the veteran of what 
is needed to support claim for service connection for loss of 
use of a creative organ on a secondary basis.  In this 
regard, in the October 2008 Informal Hearing Presentation, 
the veteran's representative specified that the veteran 
claimed he suffered from erectile dysfunction secondary to 
diabetes mellitus, and included citation to the text of 
38 C.F.R. § 3.310.  Thus, the veteran, albeit by way of his 
representative, has evidenced actual knowledge of the 
information and evidence needed to substantiate his claim for 
service connection on a secondary basis.  See Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the reports of 
September 2005 and September 2006 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's August 2006 DRO hearing, along 
with various statements submitted by the veteran and his 
representative, on his behalf.  

The Board further notes that no additional action prior to 
appellate consideration is necessary.  

During a June 2005 VA examination to evaluate the veteran's 
claimed depressive disorder, he reported that he was 
receiving Social Security benefits.  The Social Security 
Administration (SSA) decision is not of record, however, the 
record reflects that the SSA records would not be pertinent 
to the claim for service connection for loss of use of a 
creative organ, as, during VA genitourinary examination in 
September 2005, the examiner noted that the veteran had not 
worked for 10 years, but that this was not related to 
erectile dysfunction.  There has been no argument that the 
SSA records are pertinent to the claim being adjudicated in 
this decision as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board also acknowledges the assertion of the veteran's 
representative, made in the October 2008 Informal Hearing 
Presentation, that the September 2005 and September 2006 VA 
examinations are inadequate, in that there was no indication 
that the examiner was a urologist, there was no indication 
that the examiner reviewed the claims file, and the examiner 
ignored the veteran's reports of experiencing erectile 
dysfunction.  

In regard to the argument that the examiner who conducted the 
September 2005 and September 2006 VA examinations may not 
have been an urologist, the Board notes that the examiner is 
a physician.  Moreover, the Court has held that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by a person who is qualified through education, 
training, or experience to provide competent medical evidence 
under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. 
App. 563, 568-69 (2007).  Here, the physician who examined 
the veteran in September 2005 and September 2006 is clearly 
qualified to render an opinion as to whether he has current 
loss of use of a creative organ.  

In regard to the argument that these VA examinations are 
inadequate because the examiner did not acknowledge review of 
the claims file, VA's General Counsel has held that review of 
a claimant's prior medical records is not necessary in all 
cases, but, rather, is required when such review is necessary 
to ensure a fully informed examination or to provide an 
adequate basis for the examiner's findings and conclusions.  
See VAOPGCPREC 20-95 (July 14, 1995).  The determination as 
to whether review of prior medical records is necessary in a 
particular case depends largely upon the scope of the 
examination and the nature of the findings and conclusions 
the examiner is requested to provide.  Id.  The Board notes 
that both the September 2005 and September 2006 examination 
reports include comments in the section titled "Review of 
Medical Records."  The veteran's representative, however, 
argues that the September 2006 examination report reflects 
that the information in the September 2005 report was 
provided orally by the veteran.  In any event, the Board 
finds that the reports of VA examination are adequate to 
adjudicate the claim decided herein.  This is particularly 
true in light of the findings of no erectile dysfunction.  

In regard to the assertion that the examiner ignored the 
veteran's reports of erectile dysfunction, the Board notes 
that the examiner considered and included in his reports the 
veteran's description of his condition.  Moreover, the Board 
emphasizes, that the claim is one for service connection.  In 
this case, there is no medical evidence whatsoever to support 
the claim, particularly on the matter of whether the veteran 
has current loss of use of a creative organ, as alleged.  As 
the current record does not reflect even a prima facie claim 
for service connection for the claimed disability, VA has no 
obligation to obtain any additional medical opinion 
commenting upon the etiology of the claimed disability.  See 
38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Service treatment records are negative for complaints 
regarding or treatment for loss of use of a creative organ.  
Rather, examination of the genitourinary system was normal on 
separation examination in August 1969.  

The veteran was afforded a VA examination in July 1970, in 
conjunction with a claim for service connection for a 
perianal rash.  Examination of the genitourinary system 
revealed a normal male.  

Records of VA treatment from September 2004 to July 2006 are 
negative for complaints regarding, or findings of erectile 
dysfunction.  

The veteran was afforded a VA genitourinary examination in 
September 2005.  The examiner indicated that he was asked to 
give an opinion as to whether the veteran had erectile 
dysfunction related to diabetes mellitus.  The examiner noted 
that the veteran had diabetes mellitus for six months, and 
that he had erections once or twice per month, with 
ejaculation.  The veteran also reported libido.  The examiner 
noted that the veteran had no trauma or surgery affecting the 
penis or testicles, however, he had local and/or systemic 
diseases affecting sexual function, including diabetes 
mellitus, neuropathies, hypertension, and depression.  In 
regard to symptoms, the veteran reported vaginal penetration 
once or twice a month and ejaculation once or twice a month.  
There was no past treatment, including medications, 
injections, implants, pump, or counseling.  Examination of 
the penis revealed no deformities.  There was a right 
hydrocele, otherwise, the testicles were normal.  The 
epididymis and spermatic cords were also normal.  The 
diagnoses were no evidence of erectile dysfunction and right 
hydrocele, unrelated to diabetes mellitus.  

During the August 2006 DRO hearing, the veteran's 
representative reported that the veteran was normal until he 
acquired diabetes mellitus, at which time, he began losing a 
response in his reproductive organ.  The veteran's 
representative added that the veteran no longer had any 
response in his reproductive organ, and that the medication 
he took for high blood pressure prevented him from using 
Viagra.  

The veteran was afforded another VA genitourinary examination 
in September 2006.  The examiner, who also examined the 
veteran in September 2005, noted that the veteran was 
reporting different information than he reported in September 
2005.  Specifically, the examiner noted that the veteran 
currently reported that he had longstanding diabetes 
mellitus, whereas, during the September 2005 VA examination, 
he had described diabetes mellitus of six months duration.  
The veteran described a lot of personal problems, adding that 
he was not sleeping with his wife; however, he reported 
erections once a month.  He denied treatment for his claimed 
erectile dysfunction.  In light of the incongruence between 
the veteran's descriptions of his condition, the examiner 
ordered a Doppler scan of the abdomen and scrotum, to look 
for evidence of damage to the vascular tree of the penis and 
scrotum.  

The examiner again noted that there was no trauma or surgery 
affecting the penis or testicles, but that the veteran had 
local and/or systemic diseases affecting sexual function; 
specifically, diabetes mellitus, angina pectoris, and 
depression.  In describing the veteran's symptoms, the 
examiner noted that the veteran did not have a sexual partner 
at home, but could have erections on masturbation, and could 
ejaculate.  Examination of the penis revealed no deformities.  
The testicles were soft and movable with no masses.  The 
epididymis and spermatic cords were normal.  The examiner 
indicated that he was deferring diagnosis until studies of 
penile circulation were available.  Thereafter, the examiner 
rendered a diagnosis of no true evidence of erectile 
dysfunction in this examination, noting that testicular 
sonogram with Doppler revealed adequate flow in the bilateral 
varicocele.  

Despite the veteran's reports of erectile dysfunction, there 
is no medical evidence of a diagnosis regarding loss of use 
of a creative organ.  Rather, the diagnosis following VA 
examinations in September 2005 and September 2006 was no 
evidence of erectile dysfunction.  Based on the foregoing, 
the Board finds that the medical evidence in this case fails 
to establish that the veteran has an actual clinical 
diagnosis of a disability involving loss of use of a creative 
organ.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, competent and persuasive medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, the claim for 
service connection for loss of use of a creative organ on any 
basis must be denied, because the first essential criterion 
for a grant of service connection-evidence of a current 
disability upon which to predicate a grant of service 
connection-has not been met.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions of the veteran 
and his representative.  In this regard, the Board notes 
that, in his October 2008 Informal Hearing Presentation, the 
veteran's representative asserted that the veteran had 
described symptoms consistent with erectile dysfunction.  
However, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of current disability, and questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the veteran nor his representative 
is shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter, such as the 
diagnosis of a specific disability or opinion as to etiology 
of such a disability.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as competent and 
persuasive evidence simply does not support the claim, that 
doctrine is not for application, and the veteran's claim for 
service connection for loss of use of a creative organ, to 
include as secondary to service-connected diabetes mellitus, 
must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for loss of use of a creative organ, to 
include as secondary to service-connected diabetes mellitus, 
is denied.  


REMAND

The claims file reflects that further RO action on the 
remaining claims on appeal is warranted.  

Initially, the Board notes, that the veteran last underwent 
VA evaluation for his service-connected atherosclerotic heart 
disease, coronary artery disease, in September 2005.  On 
examination, the examiner noted that the veteran experienced 
symptoms of dyspnea, fatigue, angina, or syncope at 7.3 
metabolic equivalents (METs).  The pertinent diagnoses were 
atherosclerotic heart disease, coronary artery disease, 
multiple vessel disease, angina pectoris with METs 7.3, 
ejection fraction 60 percent; and hypertension, under 
control.  In his October 2008 Informal Hearing Presentation, 
the veteran's representative noted that the last VA 
examination to evaluate the veteran's service-connected heart 
disease was in September 2005, and that the veteran had 
indicated that his condition had worsened.  This statement 
from the veteran reflects a worsening of his service-
connected atherosclerotic heart disease, coronary artery 
disease, since September 2005.  

To ensure that the record reflects the current severity of 
the veteran's service-connected atherosclerotic heart 
disease, coronary artery disease, the Board finds that a more 
contemporaneous examination, responsive to the pertinent 
rating criteria, is needed to properly evaluate this 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the veteran to undergo 
VA cardiovascular examination, by an appropriate physician, 
at a VA medical facility.  The veteran is hereby notified 
that failure to report to any scheduled examination, without 
good cause, may result in denial of the claim for a higher 
initial rating (as the original claim will be adjudicated on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding Federal records.  In this regard, 
the Board notes that, during a June 2005 VA mental disorders 
examination, the veteran reported that he was receiving SSA 
benefits.  In his October 2008 Informal Hearing Presentation, 
the veteran's representative stated that the SSA records 
could contain relevant evidence, including medical opinions 
as to the etiology of the veteran's depressive disorder.  
However, no records regarding claims for disability benefits 
with SSA have been associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to the claims remaining on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities. 

The RO should also obtain and associate with the claims file 
all outstanding VA treatment records.  The claims file 
currently includes outpatient treatment records from the San 
Juan VA Medical Center (VAMC) dated from September 2004 to 
July 2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain records 
of treatment pertinent to the claims remaining on appeal from 
the San Juan VAMC, since July 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Additionally, the Board finds that further notification 
action with respect to the claim for an initial rating in 
excess of 10 percent for atherosclerotic heart disease, 
coronary artery disease, is needed.  Here. a June 2005 VCAA 
notice letter advised the veteran of the information and 
evidence needed to substantiate a claim for service 
connection for high blood pressure and high cholesterol, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  However, the veteran has not been furnished 
a letter providing notice of the evidence needed to support 
his claim for an initial rating in excess of 10 percent for 
atherosclerotic heart disease, coronary artery disease.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
veteran of the evidence necessary to support the claim for a 
higher initial rating, and give him another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

The RO's adjudication of the claim for a higher rating for 
atherosclerotic heart disease, coronary artery disease, 
should include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  As regards the claim for service connection for 
psychiatric impairment, the RO should not only address direct 
service connection, but also the veteran's assertion that the 
depressive disorder is related to service-connected diabetes 
mellitus (not previously addressed by the RO).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the San 
Juan VAMC all records of evaluation 
and/or treatment of the veteran's heart 
and/or depressive disorder, since July 
2006.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
veteran's claim for disability benefits 
pertinent to either of the claims 
remaining on appeal, as well as copies of 
all medical records underlying those 
determinations.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should furnish to the veteran 
and his representative a VCAA-compliant 
letter requesting that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either 
or both claims remaining on appeal.  

The RO's letter should explain how to 
establish entitlement to an initial 
rating in excess of 10 percent for 
atherosclerotic heart disease, coronary 
artery disease, as well as explain the 
evidence that will be obtained by VA and 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit.    

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period)

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA cardiovascular examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

All indicated special tests and studies 
should be accomplished, including a 
laboratory determination of METs by 
exercise testing, an electrocardiogram, 
echocardiogram, and X-ray study.  With 
regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  

If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  All 
manifestations of the veteran's CAD 
should be documented by the examiner.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
the veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim for a higher 
initial rating for atherosclerotic heart 
disease, coronary artery disease, should 
include consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted.  Also, the RO 
should adjudicate the claim involving 
depressive disorder on direct and 
secondary bases.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


